Case 8:20-cv-01900 Document 1-1 Filed 06/23/20 Page 1 of 8

LISA BOHRER
7330 Stamplemills Rd-133
Richmond, Virginia 23228

Plaintiff,
Vv.

NPC Quality Burgers, Inc.
720 West 20" Street
Pittsburgh, KS 66762
D/B/A: Wendy’s #6609
8715 Central Avenue
Capitol Heights, MD 20743

Serve On:
Resident Agent

The Corporation Company, Inc.

112 SW 7th Street, Suite 3C

Topeka, Kansas 66603
Defendant.
* » * * = *

IN THE

CIRCUIT COURT

FOR

PRINGE GEORGE’S COUNTY

|
* oe)
i
* oO
: Qa
* : Oo
A =z
‘ : o
. the
a oS
* * x PY * “

i

COMPLAINT

95 OY 81 AVH az02

*

~ Case No.: CAL2ZO -/2067

NOW COMES Lisa Bohrer, Plaintiff, by counsel, Steven H. Heisler, Esquire and the Law _

Offices of Steven H. Heisler, and sues NPC Quality Burgers, Inc. d/b/a Wendy’s 6609, the Defendant,

and states as follows:

JURISDICTION AND VENUE

 

1. Jurisdiction is proper in this Court pursuant to Maryland Code, Courts & Judicial

Proceedings §6-103(b)(3), in that the accident occurred in Prince George’s County in the State of

Maryland,
Case 8:20-cv-01900 Document 1-1 Filed 06/23/20 Page 2 of 8

2. Venue is proper in this Court pursuant to Maryland Code, Courts & Judicial Proceedings
§ 6-202(8), in that the accident involving all parties occurred in Prince George’s County,

Maryland.

3. Plaintiff, Lisa Bohrer is a resident of Richmond Virginia.

4. The Defendant, NPC Quality Burgers, Inc., d/b/a Wendy’s #6609 is the owner and/or
lessor/lessee of the propeity and/or premises where the accident described below occurred, and
has offices and conducts business in Prince George’s County, Maryland, wherein venue is asserted.

5. The incident herein described occurred at 8715 Central Avenue, Capital Heights,
Maryland.

STATEMENT OF FACTS

6. Plaintiff hereby incorporates paragraphs 1 - 5 as though fully set forth herein.

7. On or about March 20, 2018 the Plaintiff was a business invitee at the NPC Quality
Burgers, Inc., d/b/a Wendy’s #6609 located at 8715 Central Avenue, Capital Heights, Maryland.

8. As the Plaintiff went to visit the restroom, she slipped on a liquid on the floor and fell

to the ground. ‘

t

COUNT I —- NEGLIENCE
9. Defendant NPC Quality Burgers, Inc., d/b/a Wendy’s #6609 had a duty to maintain the
premises in a reasonably safe condition for all business invitees,
10. Defendant: NPC Quality Burgers, Inc., d/b/a Wendy’s #6609 had a further duty to
inspect the floors and premises to make certain that they were in good condition and did not present
a danger to business invitees of the establishment.

11, Defendant NPC Quality Burgers, Inc., d/b/a Wendy’s #6609, and its agents, servants
Case 8:20-cv-01900 Document 1-1 Filed 06/23/20 Page 3 of 8

and/or employees were further negligent in that Defendant knew or should have known that the
existing condition in a commonly traveled area would pose a risk of injury to the Plaintiff, as well
as to other business invitees.

12. Defendant NPC Quality Burgers, Inc., d/b/a Wendy’s #6609, and its agents, servants
and/or employees, breached its duty to Plaintiff by: (a) failing to keep and maintain the premises
in a safe and reasonable manner; (b) failing to prudently observe and identify the existing condition
and the danger it may cause; (c) failing to post proper and legible notices, disclosures or
disclaimers in the area adjacent to the site of the accident; and (d) being otherwise careless,
negligent and reckless.

13. As a direct and proximate result of the negligence of Defendant NPC Quality Burgers,
Inc., d/b/a Wendy’s #6609, Plaintiff was caused to suffer serious, painful, disabling and permanent
bodily injuries in and about the head, body and limbs, and has been caused and will be caused in
the future to suffer great physical pain, mental anguish and injuries to her nerves and nervous
system, and has been caused and will continue to incur great medical expenses for the care and
treatment of her injuries and wounds; has been caused and will continue to be caused in the future
to be precluded from engaging in and attending to her normal activities, duties and pursuits; and
has been caused and will continue to be caused in the future to expend great sums of money for
other expenses incidental to the damages arising out of the occurrence; and the Plaintiff was
otherwise hurt, injured and damaged, now and in the future indeterminately.

14, Plaintiff further avers that none of her losses, damages or injuries are due to any

contributory negligence on her part.
Case 8:20-cv-01900 Document 1-1 Filed 06/23/20 Page 4 of 8

WHEREFORE, Pisintiff demands judgment against the Defendant, NPC Quality Burgers,
Inc., d/b/a Wendy's #6609 in an amount in excess of SEVENTY-FIVE ($75,000.00) DOLLARS in

compensatory damages.

Re bmitted,
\

 

St . Heisler, Esq./8812150283
La ces of Steven H. Heisler
1011 N. Calvert Street

Baltimore, Maryland 21202

(410) 625-4878
sheisler@injurylawyermd.com
Counsel for Plaintiff
Case 8:20-cv-01900 Document 1-1 Filed 06/23/20 Page 5 of 8

LISA BOHRER * IN THE
7330 Stamplemills Rd-133
Richmond, Virginia 23228 * CIRCUIT COURT
Plaintiff, * FOR

v. * PRINGE GEORGE’S COUNTY
NPC Quality Burgers, Inc. *
720 West 20" Street
Pittsburgh, KS 66762 * Case No.:
D/B/A: Wendy’s #6609 +
8715 Central Avenue
Capito! Heights, MD 20743 *

Serve On: *

Resident Agent

The Corporation Company, Inc. *

112 SW 7th Street, Suite 3C

Topeka, Kansas 66603 *

Defendant. *
% e * * * s * * » 2 * a a
REQUEST FOR JURY TRIAL
The Plaintiff hereby requests that all issues in this matter be tried before a jury of her peers.
Re mitted,
\Béisler, Esq./8812150283

 

Law Offices of Steven H. Heisler
1011 N. Calvert Street
Baltimore, Maryland 21202
(410) 625-4878
sheisler@injurylawyermd.com
Counsel for Plaintiff
Case 8:20-cv-01900 Document 1-1 Filed 06/23/20 Page 6 of 8

 

IN THE CIRCUIT COURT FOR Prince George's County =

CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
DIRECTIONS

Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of

 
 
   
    
  
  
  
   
  
    
  

   
 

ppeals pursuant to Rule 2-11 1(a).
Defendant: You must file an Information Report as required by Rule 2-323(h). OTS LO)
HIS INF TION ‘ORT BEA 7) LEADING

   
     

      

2.
FORM FILED BY: BPLAINTIFF ODEFENDANT CASE NUMBER

« ick 1 insert}
CASE NAME:Lisa Bohrer = vs. NPC Quality Burgers, Inc, d/b/a Wendys

PARTY'S NAME: Lisa Bohrer PHONE: 804-386-3633
PARTY'S ADDRESS: 7330 Stampiemills Road-133, Richmond, Virginia 23228

PARTY'S E-MAIL:

If represented by an attorney:
PARTY'S ATTORNEY'S NAME: Steven H, Heisler PHONE; .410-625-4878

SE
PARTY'S ATTORNEY'S ADDRESS:1011 N. Calvert Street, Baltimore, Maryland 21202

 

 

 

 

 

 

7

 

 

 

 

 

 

 

PARTY'S ATTORNEY'S E-MAIL: sheisler@injurylawyermd.com ~~ Oo
RY DEMAND? ®yes ONo = s ai)
LATED CASE PENDING? Dyes @No If yes, Case #(s), if known: = om

ANTICIPATED LENGTH OF TRIAL?: ___hours _! days o “~ cz

PLEADING TYPE so I
ewCase: WoOriginal O Administrative Appeal OF Appeal = = 2
isting Case: OPost-Judgment Amendment So Co
ling in an existing case, skip Case Category/ Subcatego section - £0 to Relief section. S =
IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box. Ww am
Aahotes ( Government P JBLIC LAW . {Constructive Trust
canes ‘orney Grievance ‘ontempt
past and Daitory: ereial oF TOduct Liability OiBond Forfeiture Remission CI Deposition Notice
Conspiracy PROPERTY __ O Civil Rights © Dist Ct Min Appeal
Gonversinn (J Adverse Possession OCounty/Mncpl Code/Ord +O Financial

Defamation Breach of Lease Election Law © Grand Jury/Petit Jury

O False Arrest/imprisonment poe we (Eminent Domain/Condemn.G Miscellaneous _ ;

O Fraud perce istrain CO) Environment CO) Perpetuate Testimony/Evidence

© Lead Paint - f Forces ‘ner [J Error Coram Nobis © Prod. of Documents Req.
Lead Paint - DOB a 9 Forcible Entry/Detainer oO
Youngest Pit:_ ss Foreclosure Habeas Corpus Receivership

O Loss of Consortium OCommercial CJ Mandamus Sentence Transfer

C)Malicious Prosecution © OResidential Prisoner Rights Beeciel Acco Atty

© Malpractice-Medical Currency or Vehicle Public Info, Act Records Subpoena Issu

CO) Malpractice-Professional © Deed of Trust Quarantine/Isolation Trust Established

© Misrepresentation OLand Installments © Writ of Certiorari Trustee Substitution/Removal

® Motor Tort Lien ( Witness Appearance-Compel
Negligence ‘Mortgage See EOS MENT PEACE ORDER

a Nuisance Right of Redemption CJADA O Peace Order
Premises Liability OStatement Condo  OConspiracy ciry
Product Liability O Forfeiture of Property/ OEEO/HR EQ
Specific Performance Personal Item OFLSA Declaratory Judgment

‘oxic Tort Fraudulent Conveyance CIFMLA C Equitable Relic
arespess Landlord-Tenant © Workers‘ Compensation ‘= Injunctive Relief
Wrongful Death CO) Lis Pendens g ss ©) Mandamus

CONTRACT © Mechanic's Lien Wrongful Termination OTHER

© Asbestos Ownershi INDEPENDENT O Accountin
Breach Partition/Sale in Lieu © PROCEEDINGS Gl Friendly Suit

Bavsaes 9d Commercial (Quiet Title C Assumption of Jurisdiction ©) Grantor in Possession
ant gm Retum of Seized Property Authorized Sale © Maryland Insurance Administration

oO { f oon ORightofRedemption OQ Attomey Appointment 6 Miscellaneous

ODeb Ci) Tenant Holding Over © OBody Attachment Issuance O Specific Transaction

O\Commission Issuance  OStructured Settlements

t
O Fraud

CC-DCM-002 (Rev. 04/2017) Page | of 3
Case 8:20-cv-01900 Document 1-1 Filed 06/23/20 Page 7 of 8

 

 

[ IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) ]

CO Abatement OQ Eamings Withholding OJudgment-Interest | ORetum of Prop

© Administrative Action O Enrollment OJudement-Summary Sale of pingeny

Og Appetatmens of Receiver O Expungement Liability Specific Performance

© Arbitration Ci Findings of Fact GOral Examination O Writ-Error Coram Nobis

Asse Detarmninstion 5 Foreclosure D Order o Writ-Execution
Attachment b/f Judgment \ Injunction ip of rit-Garnish Property

O Cease & Desist Order : Oi Judgment-Affidavit a} ae Te Properee © Wnit-Gamish Wages

CG Condemn Bldg OJudgment-Attomey Fees} Peace Order O Writ-Habeas Corpus

O Contempt OJudgment-Confessed Possession O Writ-Mandamus

® Court Costs/Fees Ojudgment-Consent  OProduction of Records © Writ-Possession

© Damages-Compensatory 0 Judgment-Declaratory OQuarantine/Isolation Order

C Damages-Punitive OJudgment-Default OReinstatement of Employment

If you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

O_Liabitity is conceded. CiLiability is not conceded, but is not seriously in dispute. Oliability is seriously in dispute.

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

O Under $10,000 O'$10,000 - $30,000 ® $30,000 - $100,000 © Over $100,000

 

 

® Medical Bills $_12,000.00+ OWageLoss$_ CO Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)
A. Mediation ®@Yes ONo C. Settlement Conference Yes ONo
B. Arbitration OYes G&No D. Neutral Evaluation OYes No

SPECIAL REQUIREMENTS

© Ifa Spoken Language Interpreter is needed, check here and attach form CC-DC-041

© If you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049

_ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF

 

 

 

 

TRIAL, (Case will be tracked accordingly)
0 1/2 day of trial or less O 3 days of trial time
@ } day of trial time O More than 3 days of trial time

O 2 days of trial time

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

O Expedited- Trial within 7 months of OD Standard - Trial within 18 months of
Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3
Case 8:20-cv-01900 Document 1-1 Filed 06/23/20 Page 8 of 8

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Md. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to.an ASTAR is requested,

D Expedited - Trial within 7 months of O Standard - Trial within 18 months of
Defendant's response Defendant's response
IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,

[PLEASE FILL OUT THE APPROPRIATE BOX BELOW.

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

 

 

 

 

oO Expedited Trial 60 to 120 days from notice. Non-jury matters,
0 civil-Short Trial 210 days from first answer.
O Civil-Standard . Trial 360 days from first answer.
OG _ Custom Scheduling order entered by individual judge.
Asbestos Special scheduling order.
CG Lead Paint Fill in: Birth Date of youngest plaintiff.
© Tax Sale Foreclosures Special scheduling order.
0 Mortgage Foreclosures No scheduling order.
CIRCUIT COURT FOR BALTIMORE COUNTY
Cf) ‘Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) | Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus.
oO Standard ° Condemnation, Confessed Judgments (Vacated), Contract, Employment

(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases,

(J Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) —_ Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State
Insolvency,

    

{J ~—— Complex Class Actions, Designated Toxic Tort, Major Constructig Contrpgis, Major

(Trial Date-450 days) Product Liabilities, Other Complex Cas HAKA p
TV “ifiire

Y KA

LP

y

 

 

    

05/1520

 

  

 

Date ignature of Counsel / Party
—————1OLLN, Calvert Street Steven H. Heisler, Esquire
Pnnted N
Baltimore -MD_ ___21202 ee
Oty State Zip Code

CC-DCM-002 (Rev. 04/2017) Page 3 of 3
